Citation Nr: 0526906	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  04-03 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to September 12, 2002, 
for a total rating for compensation based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA), which granted a total disability evaluation based upon 
individual unemployability and assigned an effective date of 
September 12, 2002.  


FINDINGS OF FACT

1.  The veteran's application for Increased Compensation 
Based on Unemployability was received on September 12, 2002.  

2.  It was not factually ascertainable that the veteran's 
service-connected disabilities increased in severity during 
the one-year period prior to September 12, 2002, so as to 
render the veteran unable to obtain or maintain substantially 
gainful employment. 


CONCLUSION OF LAW

The criteria for an effective date prior to September 12, 
2002, for the grant of a total rating based upon individual 
unemployability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The discussions in the March 2003 
rating determination and the August 2004 statement of the 
case informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in December 2002 and August 2004 letters, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that the initial VCAA 
letter was sent to the appellant prior to the March 2003 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Since the 
issue in this case (entitlement to an earlier effective date) 
is a downstream issue from that of entitlement to a total 
rating based on individual unemployability (for which a VCAA 
letter was duly sent in December 2002), another VCAA notice 
is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Nevertheless, the RO did send another VCAA letter in August 
2004. 

The Board also notes that the August 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all available VA 
and private treatment records have been obtained.  The Board 
notes that in his April 2003 notice of disagreement, the 
veteran indicated that he had received treatment at the Palo 
Alto, Livermore, and Martinez VA Medical Centers.  The RO has 
obtained the identified records.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Earlier Effective Date

The Court has determined that an award of total rating for 
compensation purposes based on individual unemployability is 
an award of increased disability compensation for purposes of 
assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 
367, 369 (1991).  The assignment of effective dates for 
increased evaluations is governed by 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  The statute provides, in pertinent part, 
that:

(a) Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110 (West 2002).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.

The Court and the VA General Counsel, have interpreted the 
laws and regulations pertaining to the effective date of an 
increase as follows:  If the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase. 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2,  which require 
the evaluation of the complete medical history of the 
veteran's condition.

The governing regulations provide that a total disability 
rating based on individual unemployability due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  The regulations further provide 
that if there is only such disability, it must be rated at 60 
percent or more; and if there are two or more disabilities, 
at least one disability must be rated at 40 percent or more, 
and sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. 
§ 4.16(a).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Therefore, the Board must evaluate whether there 
are circumstances in the appellant's case, apart from any 
non-service-connected condition and advancing age, which 
would justify a total rating based on individual 
unemployability due solely to the service-connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

A review of the record reveals that an application for 
increased compensation based on individual unemployability 
was received from the veteran on September 12, 2002.  The RO 
subsequently found that a total rating based on individual 
unemployability was warranted based on a finding that the 
service-connected vascular disease of the left leg had 
increased in severity so as to be severe in degree and so as 
to warrant a 60% rating under Diagnostic Code 7114.  The RO 
specifically cited evidence from a November 2002 test which 
showed an ankle-brachial index of 0.46 on the left.  

The Board believes that the question in this case is whether 
it was factually ascertainable that an increase in severity 
had occurred during the one-year period prior to the 
September 12, 2002, claim to a degree to warrant a finding of 
individual unemployability.  For the following reasons, the 
Board is unable to find that it was factually ascertainable 
during the one-year period prior to September 12, 2002. 

The medical evidence of record in the year preceding the 
veteran's claim reveals that at the time of a December 2001 
outpatient visit, the veteran was found to have stable 
symptoms for his peripheral vascular disease.  Peripheral 
pulses were noted to be good, bilaterally.  The veteran was 
also noted to have stable symptoms for his peripheral 
vascular disease at the time of an April 2002 visit.  
Peripheral pulses were again found to be good, bilaterally.  

At the time of his June 2002, VA examination, the veteran was 
noted to have previously had normal peripheral pulses.  
Physical examination performed at that time revealed that the 
veteran had excellent peripheral pulses in the right lower 
extremity but no dorsalis pedis or posterior tibial pulses in 
the left lower extremity.  A diagnosis of arteriosclerotic 
peripheral vascular disease involving the left lower 
extremity was rendered.  

Although the June 2002 examination did note a lack of certain 
pulses in the left lower extremity, there were no findings of 
claudication on walking less than 25 yards and either 
persistent coldness of the extremity or ankle/brachial index 
of 0.5 or less.  As such, there was no basis to find that the 
criteria for a 60 percent rating under Code 7114 were met.  
As it appears that it was the increase in severity of the 
left lower extremity disability that was the underlying basis 
for the RO's finding that the criteria for a total rating had 
been met, it follows that it was not factually ascertainable 
that the criteria for such a total rating were met at the 
time of the June 2002 examination.  It was not until the 
veteran underwent special testing in November 2002 in 
connection with his September 2002 claim for a total rating 
that it was factually ascertainable that the criteria for a 
60 percent rating (and therefore a total rating based on 
individual unemployability under the RO's analysis) were met. 


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


